Per Curiam :
We think the justice sitting at Chambers had no power under section 11 of the Primary Election Law (Laws of 1899, chap. 473) to grant the relief asked for by the complainant, as the power of the mayor to appoint election officers is not given by that law, but by the Election Law (Laws of 1896, chap. 909, § 12, as amd. by Laws of 1901, chap. 95), and the summary jurisdiction given to justices under section 11 of the Primary Election Law only relates to ■the review of the action or neglect of a public officer or board with regard to a right given or duty prescribed by that act, and, therefore, the justice was right in denying the application for want •of power.
The order should be affirmed, with ten dollars costs and •disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.